Citation Nr: 0300092	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for spondylolisthesis, 
L5-S1, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
September 1954, from May 1955 to June 1955, and from July 
1955 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of 
a Regional Office of the Department of Veterans Affairs, 
which denied the veteran's claim for an increased rating 
in excess of 20 percent for his service-connected low back 
disability.  He filed a timely Notice of Disagreement, 
initiating this appeal.  He testified before the 
undersigned member of the Board in May 2001.  

The veteran's claim was initially presented to the Board 
in July 2001, at which time it was remanded for additional 
development.  In an August 2001 rating decision, the RO 
awarded an increased rating, to 40 percent, for his low 
back disability.  His appeal was then returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran's service-connected spondylolisthesis of 
the lumbosacral spine is characterized by severe 
limitation of motion.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 
percent for the veteran's spondylolisthesis of the 
lumbosacral spine have not been met.  §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5286-95 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in August 1997 for an increased 
rating for his service connected low back disability.  

A VA orthopedic examination was afforded the veteran in 
October 1997.  He reported chronic low back pain 
subsequent to service.  This pain radiates into his lower 
extremities.  At one time he used a back brace, but he 
does not do so now.  On objective examination, his low 
back displayed no evidence of scoliosis or kyphosis, and 
his back muscles were essentially normal, without evidence 
of spasm.  He had forward flexion to 120?, with pain; no 
other range of motion findings were recorded.  X-rays of 
the lumbosacral spine confirmed prior diagnoses of 
spondylosis, but were negative for evidence of fracture, 
subluxation, dislocation, or significant intervertebral 
disc space narrowing.  Mild degenerative changes were also 
noted.  He was diagnosed with a herniated nucleus pulposus 
and spondylolisthesis of the lumbosacral spine.   

In a December 1997 rating decision, the RO denied an 
increased rating in excess of 20 percent for the veteran's 
spondylolisthesis of the lumbosacral spine.  

The veteran underwent VA neurological examination of his 
low back in March 1998.  He reported tingling and numbness 
of the low back, but not of the lower extremities.  No 
bowel or bladder incontinence was reported.  He 
occasionally received treatment from a private 
chiropractor.  On physical examination, he displayed no 
sensory loss in the low back, and deep tendon reflexes 
were 2+ in the knees and back.  A November 1997 MRI report 
was reviewed; this report confirmed osteoarthritis, but no 
evidence of nerve root or nerve involvement was found.  
The examiner concluded that while he had evidence of 
lumbar pain and tenderness, there was no evidence of nerve 
involvement.  

In a May 1998 rating decision, the RO continued the 
veteran's 20 percent rating for his service connected low 
back disability.  The veteran responded with an August 
1998 Notice of Disagreement, initiating this appeal.  

In May 2001, the veteran testified at a personal hearing 
at the RO before a member of the Board.  He stated that 
his chronic low back pain interferes with such routine 
activities as bathing and cutting the grass.  He also 
submitted private medical records verifying physical 
therapy treatment for his low back pain in January and 
February 2001.  Private medical records from the veteran's 
chiropractor confirm his regular chiropractic treatment 
for subluxation of the lumbosacral spine since 1997.  

The veteran's claim was originally presented to the Board 
in July 2001, at which time it was remanded for additional 
development, to include a new VA orthopedic examination.  

The veteran was afforded a new VA orthopedic examination 
in November 2001.  He gave a history of chronic low back 
pain, recently increasing.  He takes aspirin for his leg 
pain.  He does not use a cane or other device to aid 
mobility.  Likewise, no weakness of the legs or bowel or 
bladder incontinence was reported.  On objective 
observation, he walked slowly, with a stiff gait.  He had 
a little difficulty standing from the sitting position.  
On examination, he was in obvious pain, which he 
characterized as 7/10.  Range of motion testing revealed 
forward flexion to 10?, extension to 20?, 0? of lateral 
flexion to the left, and 30? of lateral flexion to the 
right.  Tenderness was noted on palpation.  Examination of 
the lower extremities revealed normal muscle strength, 
intact sensation, and 2/4 reflexes bilaterally.  Straight 
leg raising tests were positive on the left but negative 
on the right.  X-ray examination of the lumbosacral spine 
revealed moderate to severe degenerative changes over the 
entire lumbar spine, most severely over the lower lumbar 
region.  

In an August 2002 rating decision, the veteran was awarded 
an increased rating, to 40 percent, for his service 
connected spondylolisthesis, L5-S1, with degenerative 
changes.  This award was made effective from August 13, 
1997.  Thereafter, his appeal was returned to the Board.  

Analysis

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the September 1998 Statement of the Case, the 
various Supplemental Statements of the Case, and Board's 
July 2001 remand, the veteran has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the local VA medical center, and 
these records have been obtained by the RO.  He also 
reported receiving private medical evidence from his 
chiropractor, Dr. J.T.C., D.C., and these records have 
also been obtained.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he 
has been afforded several VA medical examinations in 
conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation 
of motion, VA was required to apply the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2001), pertaining to functional 
impairment.  The Court held that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested 
by weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not to be limited to 
muscles or nerves.  These determinations should, if 
feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  

The veteran's spondylolisthesis of the lumbosacral spine 
is currently rated as 40 percent disabling under 
Diagnostic Code 5292, for limitation of motion of the 
lumbar spine.  40 percent represents the maximum schedular 
evaluation available under this Diagnostic Code.  However, 
additional diagnostic codes regarding the lumbosacral 
spine which provide a schedular rating in excess of 40 
percent must be considered.  Nevertheless, in the absence 
of evidence of, or disability comparable to, a fractured 
vertebra (Diagnostic Code 5285), ankylosis of the 
lumbosacral spine (Diagnostic Code 5286), or 
intervertebral disc syndrome (Diagnostic Code 5293), there 
is no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher 
evaluation.  

According to VA X-ray reports, the veteran does not have 
any fracture of the vertebra of the lumbosacral spine 
(Diagnostic Code 5285), and his current disability does 
not require him to use a neck brace (jury mast); thus an 
increased rating under this diagnostic code is not 
warranted at this time.  Likewise, because he has had at 
least some limitation of motion of the lumbosacral spine 
at all times of record during the pendency of this appeal, 
evaluation of the veteran's disability under Diagnostic 
Code 5286, for ankylosis, is not warranted.  

According to earlier rating criteria under Diagnostic Code 
5293, for intervertebral disc syndrome, a 60 percent 
evaluation was warranted for persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The Board notes that new 
regulations have been promulgated regarding the rating of 
this disorder, effective August 22, 2002.  To warrant a 
higher rating under this new criteria, to a 60 percent 
evaluation, the veteran must have intervertebral disc 
syndrome that results in incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  By "incapacitating episodes" is meant a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Separate evaluations may be 
for application with respect to chronic orthopedic and 
neurologic manifestations, by which is meant orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, 
or nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).

The veteran, however, has displayed few, if any, signs of 
neurological impairment resulting from his service-
connected disability.  According to a 1997 MRI report, 
there was no nerve root or nerve involvement, and a 
neurological examination report in March 1998 shows that 
the examiner concluded that there was no evidence of nerve 
involvement.  A report of a November 2001 VA orthopedic 
examination showed that the lower extremities revealed 
normal muscle strength, intact sensation and 2/4 reflexes, 
bilaterally, showing little, if any, nerve involvement.  
Little evidence of muscle spasm was seen in October 1997, 
and the veteran has never experienced bowel or bladder 
incontinence.  While the veteran has described limitation 
on activities due to pain, the record does not show that 
he has been prescribed bed rest by a physician as 
contemplated by the criteria warranting a 60 percent 
evaluation for intervertebral disc syndrome (new 
regulations).  The veteran has been advised to walk, for 
his heart condition, and he has had to curtail certain 
activities, including cutting the grass.  At his personal 
hearing in May 2001, he reported that he could walk three-
quarters to a mile without much of a problem.  In the 
absence of a showing a intervertebral disc syndrome, 
evaluation of the veteran's low back disability under 
Diagnostic Code 5293 under either the earlier or the new 
regulations is not warranted at this time.  

In considering the veteran's claim, the Board is cognizant 
of VA General Counsel Opinion 23-97, which holds that in 
certain cases where the veteran has both arthritis and 
instability of the affected joint, separate compensable 
rating may be assigned without violating 38 C.F.R. § 4.14, 
the regulation against pyramiding.  However, because in 
the present case the veteran's 40 percent rating takes 
into consideration range of motion and as instability 
and/or neurological impairment of the lumbosacral spine 
has not been demonstrated, a separate evaluation is not 
warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's spondylolisthesis 
of the lumbosacral spine has itself required no extended 
periods of hospitalization since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of themselves.  While 
the veteran has stated that he had to discontinue his 
employment as a school bus driver due to his low back 
pain, the evidence of record does not demonstrate that he 
is prohibited from all forms of employment.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected lumbosacral spine disability is unusual, 
or causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  Should his back disability worsen, the rating 
schedule provides for a higher rating.

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 40 percent is not warranted for 
the veteran's spondylolisthesis of the lumbosacral spine.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 40 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to an increased rating in excess of 40 percent 
for the veteran's spondylolisthesis, L5-S1, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

